Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/25/2021, with respect to the rejections of claims 1-11 and 13-22 under 35 U.S.C. 102 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn.  After further search and consideration, the pending claims are in condition for allowance.

Allowable Subject Matter
Claims 1-11 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a method, comprising:
receiving, by a content-agnostic, cloud-based haptic control interface remotely interfacing each of a content source and a haptic enabled device of a client device, a portion of content; processing, by the haptic control interface, the portion of content using a machine learning algorithm to detect a feature of the content; querying, by the haptic control interface, a library of haptic effects using the feature of the content to determine one or more haptic effects predefined for the feature in the library; causing, by the haptic control interface, the haptic enabled device to exhibit the one or more haptic effects determined for the feature.
Regarding claim 17, the prior art fails to disclose or fairly suggest a system, comprising: a processor executing a content-agnostic, cloud-based haptic control interface, wherein the haptic control interface remotely interfaces a content source and a haptic enabled device of a client device, and wherein the haptic control interface is executed to perform a method comprising: receiving a portion of content; processing the portion of content using a machine learning algorithm to detect a feature of the content; querying a library of haptic effects using the feature of the content to determine one or more haptic effects predefined for the feature in the library; causing the haptic enabled device to exhibit the one or more haptic effects determined for the feature.
Regarding claim 20, the prior art fails to disclose or fairly suggest a non-transitory computer-readable media storing computer instructions which when executed by one or more processors cause the one or more processors to perform a method comprising: receiving, by a content-agnostic, cloud-based haptic control interface remotely interfacing each of a content source and a haptic enabled device of a client device, a portion of content; processing, by the haptic control interface, the portion of content using a machine learning algorithm to detect a feature of the content; querying, by the haptic control interface, a library of haptic effects using the feature of the content to determine one or more haptic effects predefined for the feature in the library; causing, by the haptic control interface, the haptic enabled device to exhibit the one or more haptic effects determined for the feature.
Dependent claims 2-11, 13-16, 18-19 and 21-22 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687